Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 17-20 in the reply filed on 5/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.

Drawings
The drawings are objected to because reference “AV” for aortic valve is shown as “VA” in Figure 55.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the membrane of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. According to claim 17, the valved endoprosthesis includes an area “coated with fabric,” a coating, and an area which is “coated with an outer tubular low porosity membrane,” however only the fabric and the coating are shown in the drawings and the membrane is not. Without illustration, it is unclear how the membrane is incorporated into the invention with both the fabric and the coating present.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim is indefinite due to the limitation of “branches or vents that are external or internal, and are located between one and two branches.” It is unclear whether the branches of the limitation “located between one and two branches” are the same or different from the branches of the limitation “branches or vents.” Furthermore, if these are the same branches, it is unclear how the branches could be located between themselves. The only other branches which the “branches or vents” could be located between are the branches of the coronary arteries. For the purposes of examination, this claim will be interpreted as meaning “branches or vents that are external or internal, and are configured to be located between the two branches of the coronary arteries.”
Additionally, claim 17 recites the limitation "the aortic valve" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shahriari (U.S. 8,940,040) in view of Thapliyal (U.S. 9,717,592).
Regarding claim 17, Shahriari as best understood discloses a valved endoprosthesis comprising an expandable tubular body (10) provided with a distal higher diameter region (130), a bevel (128), a proximal lower diameter region (12), a first metallic structure (110) coated with a fabric (122) extending from the distal region (130) to the proximal region (12), a second metallic structure (26) having a hinge (intersection point of struts forming structure 34) that allows the second metallic structure (26) to be compressed, as the movement of the struts at these hinges allows for the compression and expansion of the structure (26), and when in use, expanded through an action of a balloon (col. 6, lines 39-40); wherein a suture (“stitching;” col. 7, lines 14-18) of the aortic valve (202) is provided in the proximal 
Shahriari does not disclose that the tubular body has proximal and distal radio-opaque markings. Thapliyal discloses an aortic valve analogous to that of Shahriari. Thapliyal discloses that the aortic valve has a body with several radio-opaque markers located in proximal and distal areas to help align the body in the aortic valve (col. 9, lines 59-67). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Shahriari with the teachings of Thapliyal by incorporating proximal and distal radio-opaque markings in order to help align the body in the aortic valve. This would result in the endoprosthesis of Shahriari wherein the tubular body has proximal and distal radio-opaque markings.
Regarding claim 19, the combined citation of Shahriari in view of Thapliyal discloses the valved endoprosthesis according to claim 17. Additionally, Shahriari discloses that the valved endoprosthesis has a single metallic structure for the tubular body (10) and the aortic valve (202), as the tubular body (10) located in the aortic valve contains a variety of components (34, 50, 110, 112) which are metallic (col. 6, lines 45-48; col. 7, lines 22-25; col. 8, lines 39-41) and are joined together into what could be considered a single metallic structure, as it is one unified structure which is at least partially metallic. Additionally, at least some portions of the metallic structure are expanded automatically as the valved endoprosthesis is uncapsulated, as these portions (50) are self-expanding (col. 7, lines 13-14).
Regarding claim 20, the combined citation of Shahriari in view of Thapliyal discloses the valved endoprosthesis according to claim 17. Additionally, Shahriari discloses that the distal region (130) is 
Additionally, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).  
An uncovered area used to facilitate attachment is not structurally different from an uncovered area with a different intended use. Hence, these limitations do not further define the actual structure of the uncovered area, but merely set forth the intended use of the uncovered area. Intended use need not be given further due consideration in determining patentability of an apparatus.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shahriari (U.S. 8,940,040) in view of Thapliyal (U.S. 9,717,592) and further in view of Roeder (U.S. 9,744,032).
Regarding claim 18, the combined citation of Shahriari in view of Thapliyal discloses the valved endoprosthesis according to claim 17. Additionally, Shahriari discloses that the biocompatible metallic alloy of the tubular body (10) is Nitinol (col. 6, lines 45-48; col. 7, lines 22-25; col. 8, lines 39-41). Shahriari does not disclose that the tubular body also includes cobalt-chromium. Roeder discloses a prosthetic aortic valve analogous to that of Shahriari. Roeder discloses that a portion of the body of the valve can be comprised of cobalt-chromium (col. 3, lines 58-61). It would have been obvious to one skilled in the art at the time of filing to have substituted a portion of the material of the stent of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774